Learned, P. J.:
If the bank were solvent, no one would be interested to oppose this application except the administrator and next of kin of Sarah C. But the bank is insolvent, and therefore the interests of other *609creditors are affected. The consent therefore of the administrator and of the next of kin does not determine the matter. It must be determined as a matter of strict legal right. (Van Dyck v. McQuade, 20 Hun, 262.)
The agreement alleged to have been made by the cashier in April, 1884, is of no validity. There was no consideration. It was simply an agreement to pay Osgood’s cheeks and to charge the amount thereof against the account of another person then deceased. Such an agreement could not be binding on the bank. To the extent to which Osgood overdrew he owed the bank for money received. A cashier has no authority to permit a person to overdraw his account, promising to charge the drafts against some other person, without that person’s consent. ‘ There is no estoppel in Osgood’s favor. He has had the money. No agreement between hint and the cashier could change the rights of Sarah C. or of her representatives.
Then we must go to the original deposit and arrangement. Osgood says that at the time of the deposit he notified the cashier “that the amount thereof was his money and he would let the amount rest in that way for a short time.” And the cashier says that this is true according to his recollection. Now undoubtedly the money deposited was, before the deposit, Osgood’s money. The question is whose was it, or rather whose was the credit, after the deposit. Of course the actual money deposited went into the general assets of the bank. But it gave credit therefor to Sarah 0., or became indebted to her, and issued to her the ordinary evidence of indebtedness, viz., a bank book. This made a complete gift to her. The motives of Osgood are immaterial. What he did was to give his wife $900 by depositing that amount to her credit in the bank. She accepted the gift, as is evidenced by her drawing checks on the credit. He could not reclaim the money. The bank could not deny its liability to her. Indeed, it appears that the bank treated it as her money, because it paid her checks and charged them against this credit. Osgood had done everything possible to give his wife an absolute title to this credit. And he had done this voluntarily, with no fraud practiced upon him. (Bates v. First Nat. Bank of Brockport, 89 N. Y., 286.)
The receiver cannot be permitted to give up the valid claim *610which he has against Osgood by setting off against it a part of the claim of the administrator of Sarah O., a claim which will be entitled only to its pro rata of the assets.
Order reversed, with ten dollars costs and printing disbursements, and motion denied, with ten dollars costs.
Present — Learned, P. <L, Bocees and Landon, JJ.
Order reversed, with ten dollars costs and printing disbursements, and motion denied, with ten dollars costs.